Title: To George Washington from William Irvine, 15 June 1781
From: Irvine, William
To: Washington, George


                        
                            Sir
                            Philadelphia June 15th 1781
                        
                        I have been here upwards of two weeks labouring with the Assembly—in hopes to prevail on them to adopt some
                            more affectual mode for filling up the Line of the State, than that last session—I thought I had a tolerable will
                            grounded prospect till this day—when a Bill for the purpose was reported to the House—read a second time &
                            debated by paragraphs, by which it was so much cut to pieces that it was not left worth any thing in short it is likely to
                            be nothing more than exactly similar to the late Law—by Classes—with this difference, that the delinquent Classes are to
                            pay only nine pounds in stead of fifteen—in this shape it is to be published for publick consideration—whether it will
                            undergo any material alteration before it is enacted into a Law or not I can not say—but fear the worst—indeed I now
                            almost dispair of ever having the Line tolerably respectable—As Genl St Clair proposes writing you fully on this subject
                            I shall not trouble Your Excellency further at present, than Just to mention that as I see no service I can be of here, I
                            have some intention to go to the West side of Susquehanna & get together a few Volunteers, to go on to Virginia, I
                            am told 50 young Men are preparing in Cumberland County for this purpose—should they collect 100 I will accompany them—Should Your Excellency have any Commands for me I will leave a direction at the War Office where your letters will find
                            me.

                    